Citation Nr: 0935657	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In June 2007, the Board issued a decision which denied an 
increased evaluation for PTSD.  The Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a May 2009 order, the Court granted the 
parties' Joint Motion to vacate and remand the Board's 
decision.  Pursuant to the actions requested in the Joint 
Motion, the case has been remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
disabling than the current 50 percent evaluation reflects.  
He also contends that he has been unable to secure and 
maintain gainful employment due solely to PTSD.

Review of the record reveals that the Veteran last underwent 
a VA examination in September 2005 and given his contentions 
reflecting persistent, severe psychiatric symptoms that have 
worsened over time, the Board is uncertain as to the current 
severity of the PTSD.  Because there may have been a 
significant change in his condition and to ensure that the 
record reflects its current severity, the Board finds that a 
more contemporaneous examination is needed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the Veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 
2005.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his PTSD and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should be scheduled for 
VA examination of the service-connected 
PTSD.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished, and all signs and symptoms 
of the Veteran's PTSD should be reported 
in detail.  The examiner is requested to 
use a multiaxial assessment, to assign a 
Global Assessment of Functioning (GAF) 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  

Any disabling manifestations specifically 
attributable to PTSD must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected 
disorders.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings 
in relation to the pertinent evidence of 
record, particularly the Veteran's 
previous VA examination conducted in 
September 2005.  The examiner should also 
describe the impact of the Veteran's PTSD 
on his occupational and social 
functioning.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained since 
the last SSOC was issued.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his attorney an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


